Case 6:21-cv-00386-RBD-EJK Document 1-1 Filed 02/26/21 Page 1 of 5 PagelD 7
Filing # 120881037 E-Filed 02/05/2021 09:42:47 AM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT IN
AND FOR SEMINOLE COUNTY, FLORIDA

 

ROGER RUNGE,
Plaintiff, CASE NO: A&SX}OOOR HMR
v. 2021CA000328
TARGET CORPORATION
a Foreign Profit Corporation,
Defendant(s)
/
COMPLAINT
PARTIES
1. Venue is proper in this Court pursuant to §47.011, Florida Statutes.
2. This Court has jurisdiction pursuant to §48.193(1)(a), Florida Statutes, as the

Defendants committed tortious acts within the State of Florida.
3. The Plaintiff, ROGER RUNGE at all times relevant hereto, is an adult citizen of the
State of VIRGINIA and is domiciled in SEMINOLE COUNTY.
4. The Defendant, TARGET CORPORATION, a Foreign Profit Corporation, at all
times relevant hereto, is:
(a) a Foreign Profit Corporation established under the laws of the State of
FLORIDA and is authorized to do business in this State and is subject to service of
process by and through its registered agent: C T CORPORATION SYSTEM, 1200
SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324.
(b) the actions hereunto took place in Seminole County, Florida.
FACTS

On or about October 2, 2020, Plaintiff entered the Target Department Store located at 4155

West Lake Mary Blvd, Lake Mary, FL 32746.

e As Plaintiff was walking through the store, he went through a section off the main aisle that
had infant wear on it and was adjacent to maternity wear, Target identifies that section as
P10.

e Plaintiff is about 6 feet tall and wight approximately 220 lbs, as such, he takes big strides he

walks.

e As Plaintiff walked through the area, his momentum was going forward, as such, his sandal
footwear was grabbed by the section flooring.

e Plaintiff states sandals were not flip flop and were brand new at the time.

Exhibit 1

 

 
Case 6:21-cv-00386-RBD-EJK Document 1-1 Filed 02/26/21 Page 2 of 5 PagelD 8

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT IN
AND FOR SEMINOLE COUNTY, FLORIDA

e Plaintiff states his right foot dragged the floor for a foot or two and then all of the sudden it
was let go.

e Plaintiff was upright initially but when his right foot got held, then he started to turn
horizontally and when the right foot was let go of, he got catapulted.

e Plaintiff stated he went outwards about 10 feet and when he came down, his head was the
first part of his body to hit the concrete floor.

e Plaintiff states this all happened in seconds, so he had no time to put his arms out in front in
order to break the fall.

e Plaintiff landed full force face down with both arms against his chest.

e Plaintiff states that after the impact, he was in extreme pain and could not move his arms or
legs at all.

e Plaintiff states that his lips were bleeding, and his teeth had bit down on them.

e Plaintiff states that Target employees responded and over a period of 3 hours they got
Plaintiff off of the floor and to his car.

e Plaintiff then drove to his doctor’s office to get a CT scan done.

e Plaintiff states that since October 2, 2020 and continuing forward up to present, he has had
a number of medical problems.

e Plaintiff states that his medical problems include the following: extreme difficulty walking,
cannot run, have problem maintaining balance, have involuntary “spasms” in legs and feet,
knees extremely painful, have some numbness of wrists.

e Plaintiff states that since the day of the accident, he has had x-rays done of wrists and knees.

e Plaintiff states he had seen two doctors and have been referred to a neurology for further

review.
e Further factual information of this will be obtained during discovery.
CLAIMS
COUNT I:
NEGLIGENCE

"Paragraphs ‘I’ through ‘IV’ are expressly incorporated herein by reference”.

I. At all times hereto, Plaintiff was a patron of the Defendant’s establishment described
herein. At said time and place, Defendant(s) owed the general public, including the Plaintiff, a duty to
exercise reasonable care for her safety in the ownership and/or control of the Defendant’s
establishment. At said time and place, Defendant’s premises and grounds resulting in Plaintiff's,
ROGER RUNGE injury was a direct result of the Defendant’s negligence. At said time and place,
Defendant knew or should have known of the vicious propensities of the Defendant’s negligence of
their establishment. Plaintiff, ROGER RUNGE, was leaving the establishment of the Defendant’s, to
return to her vehicle. As a direct result of said Defendant’s negligence, Plaintiff, ROGER RUNGE,
suffered bodily injury in and about her body, resulting in pain and suffering, disability, disfigurement,

permanent and significant scarring, mental anguish, loss of the capacity of enjoyment of life, expenses
Case 6:21-cv-00386-RBD-EJK Document 1-1 Filed 02/26/21 Page 3 of 5 PagelD 9

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT IN
AND FOR SEMINOLE COUNTY, FLORIDA

of hospitalization, medical and nursing care and treatment, and aggravation of a previously existing
condition. The losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff, ROGER RUNGE, demands that this court enters a judgment against
Defendants, TARGET CORPORATION, a Foreign Profit Corporation, for:

a. All direct, consequential, and punitive damages caused by TARGET
CORPORATION, a Foreign Profit Corporation, outrageous conduct that constitutes
COUNT I.

b. Such other relief as this court deems just and proper.

COUNT It:
GROSS NEGLIGENCE
"Paragraphs ‘I’ through ‘IV’ are expressly incorporated herein by reference”.

II. The Defendant’s conduct was so reckless or wanting in care that it constituted a
conscious disregard or indifference to the life, safety, or rights of persons exposed to such conduct.
The Defendants’ gross negligence proximately caused the damages previously described in the
Complaint, said damages were foreseeable and the Defendants’ conduct causing these damages was
attended by malice, willfulness, insult, and abuse, thus entitling the Plaintiff to recover punitive as well
as actual damages.

WHEREFORE, Plaintiff, ROGER RUNGE, demands that this court enters a judgment against
Defendants, TARGET CORPORATION, a Foreign Profit Corporation, for:

a. All direct, consequential, and punitive damages caused by TARGET

CORPORATION, a Foreign Profit Corporation, outrageous conduct that constitutes

COUNT IL

b. Such other relief as this court deems just and proper.

COUNT I:
STRICT LIABILITY
"Paragraphs ‘I’ through ‘IV’ are expressly incorporated herein by reference”.

II. At all times material hereto, Plaintiff, was a patron of the establishments of the
Defendant’s described herein. Defendant(s) are strictly liable for Plaintiff, ROGER RUNGE’s,
damages, pursuant to Chapter 767, Florida Statutes. As a direct and proximate result of said injury,
Plaintiff, ROGER RUNGE, suffered bodily injury in and about her body, resulting in pain and

suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of
Case 6:21-cv-00386-RBD-EJK Document 1-1 Filed 02/26/21 Page 4 of 5 PagelD 10

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT IN
AND FOR SEMINOLE COUNTY, FLORIDA

capacity of enjoyment of life, expenses of hospitalization, medical and nursing care and treatment, and
aggravation of a previously existing condition. The losses are either permanent of continuing or
Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff, ROGER RUNGE, demands that this court enters a judgment against
Defendants, TARGET CORPORATION, a Foreign Profit Corporation, for:

a. All direct, consequential, and punitive damages caused by TARGET
CORPORATION, a Foreign Profit Corporation, outrageous conduct that constitutes
COUNT UI.

b. — Such other relief as this court deems just and proper.

COUNT IV:
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
"Paragraphs ‘I’ through ‘IV’ are expressly incorporated herein by reference”.

IV. The Defendants’ unlawful conduct as previously described in this Complaint, was
known to the Defendants to be likely to produce emotional distress in the Plaintiff, and it did in fact
produce emotional distress in the Plaintiff. As a direct and proximate result of the Defendants’ unlawful
conduct the Plaintiff has suffered emotional distress and emotional damage of at least $75,000.00. The
Defendants’ conduct as previously described was outrageous, wholly without legal or factual
justification, was malicious and wanton, and thus entitles the Plaintiff to recover actual and punitive
damages as previously described.

WHEREFORE, Plaintiff, ROGER RUNGE, demands that this court enters a judgment against
Defendants, TARGET CORPORATION, a Foreign Profit Corporation, for:

a. All direct, consequential, and punitive damages caused by TARGET

CORPORATION, a Foreign Profit Corporation, outrageous conduct that constitutes

COUNT IV.

b. Such other relief as this court deems just and proper.

DEMAND FOR RELIEF:
WHEREFORE, the Plaintiffs pray for the following relief:

1. Trial by jury;
2. Judgment for Plaintiff(s) and against the Defendant(s);
Case 6:21-cv-00386-RBD-EJK Document 1-1 Filed 02/26/21 Page 5 of 5 PagelD 11

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT IN
AND FOR SEMINOLE COUNTY, FLORIDA

3. An award of damages in an amount which will fully and fairly compensate
Plaintiff for in excess of $75,000.00.

4. An award of punitive damages in amount which is reasonably and rationally
related to the egregiousness of Defendant’s conduct, and which is reasonably and
rationally related to the financial net worth of the Defendant, and which is in the
public interest;

5. Reasonable attorney’s fees, costs and expenses;

6. Such other and further relief as may be deemed just and proper in the premises.

Attorney for Plaintiff
BENJAMIN BUCK LAW, P.A.

/1/ Bongamen W. Buck, Cu
Benj amin W. Buck, Jr., Esq. ge
Florida Bar No.: 117639

113 South Monroe St, 1‘ Fl
Tallahassee, FL 32301

Telephone: (850)-201-7360

Email: ben@benbucklaw.com

 
